Citation Nr: 0702917	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected fracture, left wrist, with arthritic 
changes, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected donor site on left upper tibia with tender 
scar associated with fracture, left wrist, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2004, a statement of the 
case was issued in February 2005, and a substantive appeal 
was received in March 2005.  The veteran testified at a 
hearing before the Board in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issues on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

The veteran claims that his left wrist is manifested by loss 
of strength, soreness, and weakness, and he is unable to pick 
things up using his left wrist.  At his hearing in September 
2006, the veteran testified that he was unable to do such 
routine activities as cutting meat at mealtime or carrying a 
5-pound bag of sugar.  Hearing transcript, pages 3, 6.  
Consequently, the Board finds that the August 2004 and 
January 2006 VA examination reports are insufficient for 
rating purposes.  That is, additional development is 
necessary to determine if there is muscle wasting or evidence 
of disuse, such as muscle atrophy, that would result in a 
higher rating for the left wrist fracture residuals under 
additional diagnostic criteria.  With regard to the scar of 
the left upper tibia, the veteran claims that such disability 
is a contributing factor to his limited ability to walk.  
After his hearing, the veteran submitted a medical statement 
in which it is documented that assistive devices, including a 
wheelchair, are required for ambulation.  Thus, the Board 
finds that the veteran should be afforded another VA 
examination to assess the current severity of his left wrist 
disability and scar of the left upper tibia.  Moreover, at 
the September 2006 Board hearing, the veteran claimed that he 
was entitled to an extraschedular evaluation due to the 
severity of his left wrist disability and scar of the left 
upper tibia that are not adequately compensated under the 
regular rating criteria.  

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  Given the veteran's additional testimony, the 
RO should again consider whether entitlement to an 
extraschedular evaluation is warranted.  

At the Board hearing, the veteran repeatedly referenced 
treatment from a local provider.  The RO should contact the 
veteran and obtain the name, address, and dates of treatment 
of any private or other medical provider whose records are 
outstanding, and then obtain the treatment records.  The 
veteran is advised that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records.  38 
C.F.R. § 3.159(c)(1)(i).  

At the Board hearing, the veteran submitted a statement from 
Gwen Berry, R.N., of Todd County Public Health.  At the 
hearing, the veteran's representative specifically declined 
to waive AOJ consideration of the new evidence, however, then 
submitted a written waiver of AOJ consideration of any 
evidence submitted to the Board.  In any event, in light of 
this matter being remanded for further development, the RO is 
instructed to consider such correspondence upon 
readjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and obtain the 
name, address and dates of treatment of 
any medical provider for his left wrist 
and/or scar of the left upper tibia since 
January 2006.  After securing the 
necessary releases, obtain the veteran's 
treatment records from any identified 
medical providers.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The RO or AMC should schedule the 
veteran for a VA examination to determine 
the nature and extent of impairment from 
his left wrist disability, and scar of 
the left upper tibia.  It is imperative 
that the claims file and a copy of this 
Remand be made available to the examiner 
in connection with the examination.  All 
indicated studies, including X-rays, 
should be performed.  The extent of any 
left wrist incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of muscle damage from 
atrophy or disuse resulting from the left 
wrist fracture.  The examiner should 
identify what muscle group is so 
affected.  If this is not possible, the 
examiner should so state.  Any favorable 
or unfavorable ankylosis should be 
documented.  

As it pertains to the scar, left upper 
tibia, the examiner should opine as to 
whether the scar results in any 
disability to the joints or nerves of the 
left leg, and whether the scar has any 
effect on the veteran's ability to 
ambulate.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left wrist and left 
upper tibia scar on the veteran's ability 
to work, and provide supporting rationale 
for this opinion.

3.  The RO or AMC should then review the 
expanded record and determine if there 
has been a showing of marked interference 
with employment or other criteria 
justifying a referral for an 
extraschedular evaluation.  If so, the 
veteran's claim for a higher rating for 
his service-connected left wrist and left 
upper tibia scar disabilities should be 
submitted to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for extraschedular 
consideration.

4.  After completion of the above, the RO 
or AMC should review the expanded record, 
to include the September 2006 
correspondence from Gwen Berry, R.N., and 
determine if increased disability ratings 
are warranted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



